Case: 15-10133      Document: 00513251913         Page: 1    Date Filed: 10/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                               October 29, 2015
                                    No. 15-10133
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAMIN LAMAR DANIELS, also known as Lamont Robinson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-196-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lamin Lamar Daniels appeals the 120-month within-guidelines
sentence he received following his guilty plea to being a felon in possession of
a firearm. Daniels argues that his sentence is greater than necessary to meet
the sentencing goals of 18 U.S.C. § 3553(a). He specifically contends that the
district court failed to afford adequate weight to his mitigating arguments in
support of a downward variance, such as his low IQ; the gunshot injuries


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10133    Document: 00513251913     Page: 2    Date Filed: 10/29/2015


                                 No. 15-10133

suffered by Daniels and his family members, which resulted in his father’s
death; and his diagnosed post traumatic stress disorder.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). The district court is required to impose a sentence
sufficient, but not greater than necessary, to comply with § 3553(a)(2)’s goals.
See § 3553(a). Where, as here, the district court imposes a sentence within a
properly calculated guidelines range, the sentence is entitled to a rebuttable
presumption of reasonableness on appeal. United States v. Rashad, 687 F.3d
637, 644 (5th Cir. 2012). “The presumption is rebutted only upon a showing
that the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The district court considered Daniels’s mitigating evidence but
determined that his history and characteristics, the need for just punishment,
and the need for deterrence justified the sentence imposed. We find no abuse
of discretion in the district court’s weighing or balancing of these factors. See
Cooks, 589 F.3d at 186.       Accordingly, Daniels has failed to rebut the
presumptive reasonableness of his within-guidelines sentence. See Rashad,
687 F.3d at 644.
      In addition, Daniels raises an argument that he concedes is foreclosed by
United States v. Tuma, 738 F.3d 681, 693 (5th Cir. 2013), cert. denied, 134
S. Ct. 2875 (2014). In Tuma, we rejected an argument that Alleyne v. United
States, 133 S. Ct. 2151 (2013), requires any fact that increases a defendant’s
minimum sentence, including facts that raise his guidelines range, be found by
a jury beyond a reasonable doubt and held that Alleyne applies “only to facts



                                       2
    Case: 15-10133   Document: 00513251913     Page: 3   Date Filed: 10/29/2015


                                No. 15-10133

that increase a statutory mandatory minimum sentence.” Tuma, 738 F.3d at
693. Daniels raises the issue merely to preserve his claim for further review.
Consequently, the judgment of the district court is AFFIRMED.




                                      3